Citation Nr: 1109505	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized prescription medications purchased from a non-VA pharmacy in March 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the above-referenced Department of Veterans Affairs (VA) Medical Center (MC) [the agency of original jurisdiction (AOJ) in the matter.]  


FINDING OF FACT

The evidence does not show that the Veteran's medical condition at discharge, from an approved hospitalization at a non-VA hospital, was of an emergency nature necessitating the prompt filling of prescriptions at a non-VA pharmacy.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred for the costs an unauthorized prescription medications purchased from a non-VA pharmacy in March 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, (West 2002); 38 C.F.R. §§ 17.96, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, including those appeals involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 17.

As concerns the duty to assist, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired in March 2009.  This decision involves the medical records from that time period and the medical determination from the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  Indeed, the Veteran does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  The Board finds that the AOJ has complied with the duty to assist the Veteran with the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Analysis

In the current appeal, the appellant seeks reimbursement for the costs of medications prescribed at a non-VA facility and filled by a non-VA pharmacy.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The changes made do not include any critical to the circumstances of this case.  

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran's established service-connected disabilities were lung cancer and metastatic bone cancer, both rated as 100 percent disabling and considered permanently and totally disabling.  These total ratings rendered him eligible for treatment.  Notwithstanding the fact that the Veteran was eligible for treatment, there is no indication that the private medical services that he received following his hospital discharge on March 4, 2009, were for a medical emergency such that a VA facility was not feasibly available.  

The relevant facts in this case are not in dispute.  The Veteran presented on February 23, 2009, to Sonora Regional Medical Center with symptoms of extreme weakness, fever, and shortness of breath.  During the course of his hospitalization, he was treated for sepsis, pneumonia, neutropenia, a bilateral pulmonary embolus, and oral thrush.  The Veteran's history of lung cancer, which had recently recurred in 2008, was also noted.  On March 4, 2009, although he was still weak and needed ongoing physical therapy, the Veteran was considered stable for discharge home.  Discharge instructions and a list of medications to take at home were provided, and he was to be seen for follow-up in about 10 days.  

The Veteran's list of medications at discharge included: Hydrocodone (pain medication), Levaquin (antibiotic), Nystatin (antifungal), Klor-con (potassium supplement), Furosemide (diuretic), Lorazepam (anxiety medication), Fentanyl (pain medication), Albuterol (bronchodilator), Spiriva (anticholinergic agent for pulmonary disease), and Advair (controller medication for pulmonary disease).  The prescriptions were filled at a Wal-Mart pharmacy on March 4, March 5, and March 6, in 2009.  

In March 2009, the VA Palo Alto Health Care System (VAPAHCS) approved payment for the Veteran's hospital expenses from February 23, 2009 to March 4, 2009.  However payment was denied for the discharge medications that were filled at the non-VA pharmacy on the basis that the drugs were non emergent medications.  After review of the evidence of record, the Board concurs with this decision.  

The appellant asserts that the Veteran had been prescribed multiple medications at hospital discharge due to the severity of his condition.  She has indicated that, because the Veteran was not taking these prescribed medications prior to his admission, he had none of them at home and that his recovery was very much dependent on them.  She maintains that VA should reimburse her for the cost of those prescriptions because they were prescribed for the Veteran's "emergent condition" and that he was discharged after hours when the VA facility was closed.  In support of the claim, the appellant has presented pharmacy charge statements.  She also submitted a medical statement from the Veteran's VA primary care physician who opined that reimbursement was in order since the Veteran had been admitted to a non-VA facility on an emergency basis for a life-threatening illness and who also noted that it had not been communicated to the Veteran or his family that VA had a restricted approved "emergency medication" formulary.  

At the outset, the Board must clarify that the issue in this case is not whether the illness the Veteran experienced from February 23, 2009 to March 4, 2009, required "emergency treatment" as defined in 38 U.S.C.A. § 1725(f)(1).  Rather, the controlling issue is whether his condition, once he was discharged from the hospital, was of such an emergent nature that waiting to have his prescriptions filled by VA would have been hazardous to his life or health.

After carefully reviewing the claims file, the Board finds the preponderance of the evidence is against such a finding.  The evidence of record does not suggest that the Veteran's condition was emergent when he was discharged from the hospital on March 4, 2009.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical emergency as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action).  In fact, although he ultimately died approximately one month later, he was discharged on March 4, 2009 in stable condition with instructions to follow-up with his physician.  With regard to the VA medical opinion, while the primary care physician noted the Veteran had been admitted to the hospital on an emergency basis, he made no findings regarding a "medical emergency" at the time of hospital discharge.  In addition, the contemporaneous treatment records reflect that the discharge medications were not required to treat an emergent conditions where delay would have been hazardous to life or health.

Because the preponderance of the evidence shows that the Veteran was not in an emergency situation when he was discharged from the hospital on March 4, 2009, he does not meet at least one of the three criteria for reimbursement for the costs of that treatment.  38 U.S.C.A. § 1728 & 38 C.F.R. § 17.120.  

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under that law, reimbursement of the aforementioned medical expenses requires that the Veteran meet the criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, the provisions of which became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

Again, the Veteran does not satisfy at least one of the requisite criterion set under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  Thus, reimbursement cannot be granted under these provisions.  

By its explicit terms, under 38 U.S.C.A. § 1725, payment or reimbursement cannot be provided for treatment that was not for medical emergency.  As noted above, although the Veteran died approximately one month after discharge from the hospital, his condition at hospital discharge on March 4, 2009 was not symptomatic of an emergent condition, and there is no indication that the prescriptions needed to be filled under "circumstances demanding immediate action," where a delay would have been hazardous to life or health.  There is no medical evidence to the contrary.  Because the Veteran does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether any of the other criteria are met, as the failure to meet one of them precludes payment.  

The Board notes that 38 C.F.R. § 17.96 provides the criteria for when VA may fill prescriptions prescribed by a non-VA employee; however, those provisions are outside the scope of the Board's limited focus in this case: whether the veteran is entitled to payment or reimbursement for the unauthorized cost of prescriptions already paid for by the claimant, which is governed by 38 C.F.R. §§ 17.120, 17.1002.

In arriving at this decision, the Board notes that the only reports of a medical emergency come from the appellant.  While she may contend (and we do respect the sincerity of her assertions) that she feared the Veteran's life was at risk if she did not obtain the prescriptions, the Board finds the preponderance of the evidence supports a finding that a reasonable person would have known that the Veteran was not in a life-threatening situation when he was discharged from the hospital, which would have required that the prescriptions be immediately filled.  However, as she is not shown to be anything other than a layperson, without appropriate medical training and expertise, she is not competent to render a probative (persuasive) opinion on a medical matter-to include a determination that a particular situation constitutes a medical emergency.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of unauthorized prescriptions medication purchased from a private pharmacy, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement is not warranted.  The Board lacks the authority to award medical care benefits except as authorized by statutes and regulations.

The Board is also sympathetic to the appellant's assertion that she and the Veteran were unaware of any criteria regarding discharge medications and did not question whether the medications would be reimbursed given his 100 percent disability rating.  She stated they should not be penalized for rules and regulations that they were not aware of and had no way of knowing the outcome.  While it is unfortunate that she was not aware of the rules, the Board is bound to follow all pertinent laws and regulations.  38 U.S.C.A. §§ 501(a), 7104(c); 38 C.F.R. § 19.5.  For the reasons stipulate herein, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied.







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment or reimbursement of the cost of unauthorized prescription medications purchased from a non-VA pharmacy in March 2009 is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


